Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2021

The Court of Appeals hereby passes the following order:

A22A0398. Juan Carlos Ortiz Vazquez v. Icela Guzman-Avelino

      Juan Carlos Ortiz Vazquez filed a notice of appeal in this custody/child support
dispute, and the appeal was docketed on October 4, 2021. Although Ortiz Vazquez’s
brief of appellant was originally due on October 25, 2021, we granted him an
extension of time until November 30, 2021, to file his brief. That due date has passed,
and Ortiz Vazquez has not filed a brief. Accordingly, his appeal is hereby
DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.